DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on February 11, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/11/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on February 11, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 15, 16, 20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalache (US 2015/0263645) in view of Bailis et al (US 2003/0107398).
 	Regarding claim 15, Mihalache discloses a drive system (Fig. 1, system 1) comprising: 
 	a plurality of power cells (Fig. 1, power cells 12) supplying power to one or more output phases (Fig. 1, AC outputs 3 via lines v and w), each power cell (Fig. 1, power cells 12) comprising multiple switching devices incorporating semiconductor switches (Fig. 1, power semiconductor switching devices as demonstrated by 15a-d) (See paragraphs [0032]-[0033]), and 
 	a control system (Fig. 1, controller 30) in communication with the plurality of power cells (Fig. 1, power cells 12) and controlling operation of the plurality of power cells (Fig. 1, power cells 12) (See paragraphs [0031] and [0033]).
 	Mihalache fails to explicitly disclose wherein the control system comprises a system on chip comprising one or more central processing units, and a field programmable gate array in communication with the one or more central processing units.
 	However, Bailis et al discloses wherein a control system (Fig. 1, processor chip 100) comprises a system on chip (i.e. processor chip 100 of Figure 1) comprising one or more central processing units (Fig. 1, processor 160), and a field programmable gate array (Fig. 1, circuit of FPGA 180, memory controller 106, and SDRAM controller 108) in communication with the one or more central processing units (Fig. 1, processor 160).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Mihalache, by including a controller, as taught by Bailis et al, in order to obtain a controller circuit with improved initialization capabilities for proper configuration of functionalities. 
 	Regarding claim 16, Mihalache fails to explicitly disclose wherein the system on chip further comprises a dedicated data bus between the one or more central processing units and the field programmable gate array
 	However, Bailis et al discloses wherein a system on chip (i.e. processor chip 100 of Figure 1) further comprises a dedicated data bus (Fig. 1, local bus 102) between one or more central processing units (Fig. 1, processor 160) and a field programmable gate array (Fig. 1, circuit of FPGA 180, memory controller 106, and SDRAM controller 108).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Mihalache, by including a system on chip, as taught by Bailis et al, in order to obtain a controller circuit with improved initialization capabilities for proper configuration of functionalities. 
 	Regarding claim 20, Mihalache fails to explicitly disclose wherein the field programmable gate array is further configured to communicate with devices external to the system on chip.
 	However, Bailis et al discloses wherein the field programmable gate array (Fig. 1, circuit of FPGA 180, memory controller 106, and SDRAM controller 108) is further configured to communicate with devices (Fig. 1, ROM 190) external to the system on chip (i.e. processor chip 100 of Figure 1).
  	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Mihalache, by including a field programmable gate array, as taught by Bailis et al, in order to obtain a controller circuit with improved initialization capabilities for proper configuration of functionalities. 
 	Regarding claim 26, Mihalache fails to disclose wherein the system on chip is etched on a silicon wafer.
 	However, Bailis et al discloses wherein a system on chip (i.e. processor chip 100 of Figure 1) is etched on a silicon wafer (i.e. integrated circuit (ASICs). See paragraph [0002] and Summary of the Invention). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Mihalache, by including a system on chip, as taught by Bailis et al, in order to obtain a controller circuit with improved initialization capabilities for proper configuration of functionalities. 
 	Regarding claim 28, Mihalache further discloses a cascaded H-bridge converter system (See paragraphs [0031] and [0033]).


Allowable Subject Matter
7.	Claims 17-19, 21-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 17-18 and 23, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A drive system, 
 	wherein the system on chip comprises first and second central processing units in communication with each other, 
 	wherein the second central processing unit is configured to receive power cell control information and to generate first operating commands, and 
 	wherein the first central processing unit is configured to receive command and status information and to generate at least one instruction based upon the command and status information, the at least one instruction configured to instruct the second central processing unit to generate second operating commands.

Regarding claim 19, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A drive system, 
 	wherein the field programmable gate array is configured to distribute the first and/or second operating commands to at least one of an analog-to-digital converter, a power cell bypass system, a power cell, an encoder, an input-output interface, and an internal network.

Regarding claim 21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A drive system, 
wherein one of the central processing units is configured to communicate with at least one of an Ethernet interface, a file system interface, a universal serial bus interface and an analog-to-digital converter interface

Regarding claim 22, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A drive system, 
wherein one of the central processing units is operably coupled to a memory, a keypad and a MODBUS I/O module

Regarding claims 24 and 25, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A drive system, 
wherein the control system further comprises a communications board external to the system on chip, the system on chip and the communications board communicating via a further data bus

Regarding claim 27, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A drive system, 
embodied as medium voltage variable frequency drive comprising an output voltage between about 2.3 kV and about 11 kV

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milhalache (US 2017/0110977) deals with a medium voltage hybrid multilevel converter and method for controlling a medium voltage hybrid multilevel converter, Jiang-Hafner (US 2017/0229976) deals with a method in, apparatus for, and interface arrangement between an alternating current power system and a direct current power system, Cheng et al (US 9,559,541) deals with a modular multilevel converter and charging circuit therefor, Mihalache (US 2014/0078797) deals with a control for fault-bypass of cascaded multi-level inverter, and Bixel (US 2003/0231517) deals with a system and method for regenerative PWM AC power conversion. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838